UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1707


HELEN C. NEWMAN,    PRIVATE   INVESTIGATOR;   MARIA   A.   NEWMAN,
U.S. ARMY,

                Plaintiffs - Appellants,

          v.

GENERAL SERVICES CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00783-REP)


Submitted:   September 11, 2012         Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Helen C. Newman, Maria A. Newman, Appellants Pro Se.      Julie
Smith Palmer, Stanley Paul Wellman, HARMAN, CLAYTOR, CORRIGAN &
WELLMAN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Helen   C.   Newman    and    Maria   A.   Newman   appeal   the

district court’s order dismissing their civil action for lack of

subject matter jurisdiction.        We have reviewed the record and

find no reversible error.       Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated

by the district court.      Newman v. Gen. Servs. Corp., No. 3:11-

cv-00783-REP (E.D. Va. May 22, 2012).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                DISMISSED




                                    2